DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. (WO 2016/027540 A1) in view of Endo et al. (U.S. PGPUB. 2013/0270108 A1).

INDEPENDENT CLAIM 1: 
	Regarding claim 1, Sera et al. teach a ceramic sputtering target, the sputtering target having a surface roughness Ra on a sputtering surface of 0.5 micrometers or less.  
(See Sera et al. machine translation Pages 2, 4 – the surface roughness Ra of the sputtered surface provided for sputtering is 0.5 micrometers or more.)
	The difference between Sera et al. and claim 1 is that an SvK value on the sputtering surface of 1.1 micrometers or less is not discussed (Claim 1) and measuring with a laser microscope is not discussed (Claim 1).
	Regarding an SvK value on the sputtering surface of 1.1 micrometers or less (Claim 1), Sera et al. teach the depth of the microcracks should be 15 micrometers or less.  The range “less” encompasses the Svk range because Svk (reduced valley depth) expresses the arithmetical mean of the reduced valley depth of the areal material ratio curve. Essentially, this is a measure of the valley depth below the core roughness.  The depth of the microcracks being below 15 micrometers meets the range of 1.1 micrometers or less.  (See Abstract; See MPEP 2144.05 – I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Regarding measuring with a laser microscope (Claim 1), Endo et al. suggest utilizing a laser microscope to measure the surface of a sputtering target.  (Paragraph 0025, 0065)
	The motivation for utilizing the features of Endo et al. is that it allows for providing a non-contact measuring means the will prohibit scraping away of the target material.  (Paragraph 0025)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the ceramic sputtering target comprises ITO having a Sn content of from 1 to 10% by mass in terms of SnO2.
	Regarding claim 3, Sera et al. teach wherein the ceramic sputtering target comprises ITO having a Sn content of from 1 to 10% by mass in terms of SnO2.  (See Machine Translation - Example 1 Page 9)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein the surface roughness Ra on the sputtering surface is 0.1 um or more.
	Regarding claim 4, Sera et al. teach wherein the surface roughness Ra on the sputtering surface is 0.1 um or more.  (See Sera et al. machine translation Pages 2, 4 – the surface roughness Ra of the sputtered surface provided for sputtering is 0.5 micrometers or more.)
INDEPENDENT CLAIM 5:
	Regarding claim 5, Sera et al. teach a method for producing a ceramic sputtering target, the method comprises steps of: preparing a ceramic sintered body; and subjecting the ceramic sintered body to surface grinding to form a sputtering surface, wherein a surface roughness Ra on the sputtering surface is 0.5 um or less.  See Sera et al. machine translation Pages 2, 4, 5 - the surface roughness Ra of the sputtered surface provided for sputtering is 0.5 micrometers or more.)
The difference between Sera et al. and claim 1 is that an SvK value on the sputtering surface of 1.1 micrometers or less is not discussed (Claim 5) and measuring with a laser microscope is not discussed (Claim 5).
Regarding an SvK value on the sputtering surface of 1.1 micrometers or less (Claim 1), Sera et al. teach the depth of the microcracks should be 15 micrometers or less.  The range “less” encompasses the Svk range because Svk (reduced valley depth) expresses the arithmetical mean of the reduced valley depth of the areal material ratio curve. Essentially, this is a measure of the valley depth below the core roughness.  The depth of the microcracks being below 15 micrometers meets the range of 1.1 micrometers or less.  (See Abstract; See MPEP 2144.05 – I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Regarding measuring with a laser microscope (Claim 1), Endo et al. suggest utilizing a laser microscope to measure the surface of a sputtering target.  (Paragraph 0025, 0065)
	The motivation for utilizing the features of Endo et al. is that it allows for providing a non-contact measuring means the will prohibit scraping away of the target material.  (Paragraph 0025)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the ceramic sputtering target comprises ITO having a Sn content of from 1 to 10% by mass in terms of SnO2.
	Regarding claim 8, Sera et al. teach wherein the ceramic sputtering target comprises ITO having a Sn content of from 1 to 10% by mass in terms of SnO2.  (See Machine Translation - Example 1 Page 9)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the surface roughness Ra on the sputtering surface is 0.1 um or more.
	Regarding claim 9, Sera et al. teach wherein the surface roughness Ra on the sputtering surface is 0.1 um or more.  (See Sera et al. machine translation Pages 2, 4 – the surface roughness Ra of the sputtered surface provided for sputtering is 0.5 micrometers or more.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sera et al. by utilizing the features of Endo et al. because it allows for providing a non-contact measuring means the will prohibit scraping away of the target material.  
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. in view of Endo et al. as applied to claims 1, 3-5, 8 and 9  above, and further in view of Senda et al. (JP 2003-183820).

DEPENDENT CLAIMS 2 AND 7:
The difference not yet discussed is wherein a number of micro-cracks confirmed by observation of a cross-sectional structure in a field of view at magnifications of 10,000 with an electron microscope is 20/mm or less on the sputtering surface after the surface grinding.
	Regarding claims 2, 7, Senda et al. teach substantially eliminating microcracks.  (Paragraph 0022, 0023)
	The motivation for utilizing the features of Senda et al. is that it allows for reducing arcing during sputtering.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Senda et al. because it allows for reducing arcing during sputtering.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. in view of Endo et al. as applied to claims 1, 3-5, 8 and 9 above, and further in view of Ishibashi (U.S. PGPUB. 2013/0020585 A1)
The difference not yet discussed is wherein a grindstone finally used in the surface grinding of the ceramic sintered body has: a count # 400 or more and less than 500, and a degree of concentration of abrasive grains of 125 or more, or a count # 500 or more and less than 800, and a degree of concentration of abrasive grains of 90 or more, or a count # 800 or more, and a degree of concentration of abrasive grains of 75 or more.
Regarding claim 6, Sera et al. discussed above teach utilizing a grindstone.  (See Sera et al. discussed above)  Ishibashi teach the grind stone for grinding should have a mesh size of #600 and a concentration degree of 150.  (Paragraph 0096 - The base substrate was subjected to grinding processing using a diamond grindstone,..a vitrified bonded grindstone having a mesh size of #600 and a concentration degree of 150 was used as the grindstone.)
The motivation for utilizing the features of Ishibashi et al. is that it allows for flattening.  (Paragraph 0096)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ishibashi et al. because it allows for flattening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 18, 2022